Citation Nr: 1548462	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an initial compensable rating for right ankle strain.

3.  Entitlement to an initial compensable rating for lateral epicondylitis of the right elbow.

4.  Entitlement to an initial compensable rating for scar, status post right pyloroplasty.  

5.  Entitlement to an initial compensable rating for subacromial bursitis of the left shoulder with osteoarthritis of the acromioclavicular joint.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1979 and from August 1979 to September 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The April 2009 rating decision denied service connection for prostate cancer.  The July 2012 rating decision, in pertinent part, granted service connection for right ankle strain; lateral epicondylitis of the right elbow; scar, status post right pyloroplasty; and subacromial bursitis of the left shoulder with osteoarthritis of the acromioclavicular joint.  A noncompensable rating was assigned for each disability.  The Veteran filed a timely notice of disagreement with respect to the initial noncompensable ratings for these disabilities.  

A Travel Board hearing (on the issue of entitlement to service connection for prostate cancer) was held on July 14, 2015, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted, in the July 2012 rating decision, the RO granted service connection for right ankle strain; lateral epicondylitis of the right elbow; scar, status post right pyloroplasty; and subacromial bursitis of the left shoulder with osteoarthritis of the acromioclavicular joint, and assigned a noncompensable rating for each disability.  In August 2012 the Veteran filed a timely notice of disagreement with respect to the initial noncompensable ratings for these disabilities.  To date, the RO has not issued a statement of the case regarding the initial rating issues.   

Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With respect to the issue of entitlement to service connection for prostate cancer, the Board notes that the service treatment records reflect that in September 1977 the Veteran had a prostate exam which revealed enlargement and tenderness.  The August 1996 service separation examination reflects a finding of mildly enlarged prostate, nontender.  Although the Veteran was not diagnosed with prostate cancer until 2008, he testified that he feels service connection is warranted for prostate cancer because the cancer, though not diagnosed at the time, actually began in service when he was found to have an enlarged prostate. 

The Veteran underwent a VA genitourinary examination in March 2009.  The report of that examination notes that because there were no prostate abnormalities between 1976 and 1996, and the Veteran was not diagnosed with prostate cancer until 2008, in all likelihood, the prostate cancer was not caused by or a result of prostate problems or penile problems in service.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinion is based upon the lack of any prostate findings in service between 1976 and 1996.  Although the examiner acknowledged that the Veteran was diagnosed with an enlarged prostate in service in 1996, the rationale for the opinion is inadequate because it fails to address this finding in rendering the opinion.  Moreover, it does not acknowledge the September 1977 finding of an enlarged prostate.  Therefore, a remand is required in order to obtain a medical opinion based upon an accurate review of the Veteran's complete medical history and one that includes a complete rationale.

Additionally, the Board notes that after the February 2011 statement of the case on the issue of entitlement to service connection for prostate cancer was issued, additional relevant VA treatment records were added to the claims file.  No supplemental statement of the case was issued subsequently.  Thus, the statement of the case was issued prior to the completion of all claim development action by the AOJ and therefore, the adjudication did not consider the additional VA treatment record evidence.  Under 38 C.F.R. § 20.1304(c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the evidence is not evidence submitted by the Veteran or his representative.  Therefore, this VA treatment evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2015).

At the Travel Board hearing the Veteran indicated that there might be additional outstanding private treatment records and that he would attempt to obtain them.  No additional private treatment records were submitted by the Veteran after the hearing.  As such, on remand, the Veteran should be requested to submit any private records or assist VA in obtaining them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any pertinent private treatment he has received for his prostate cancer, to include the private treatment from Dr. Kellum and Dr. Hakeem mentioned at the Travel Board hearing.  The Veteran should be specifically requested to provide authorization for VA to obtain any such treatment records.  (In this regard, the Board notes that the record does contain March 2008 records from Dr. Kellum, but the Veteran testified to possibly having had such private treatment other than in March 2008.)  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file.  38 U.S.C.A. § 5103A(2)(B)

2.  Return the claims file to the March 2009 VA genitourinary examiner, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's current prostate cancer is related to the Veteran's service, to include the in-service findings in 1977 and 1996 of an enlarged prostate.  In rendering this opinion, the examiner must address the September 1977 service treatment record and 1996 service separation examination showing that the Veteran had an enlarged prostate and discuss whether this could have been the onset of the prostate cancer, even though it was not diagnosed at that time.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The VA examiner is requested to provide a thorough rationale for the opinion(s) provided.  The VA examiner should review the claims file and this fact should be noted in the accompanying medical report.

3.  Once the above actions have been completed, the RO must re-adjudicate the issue of entitlement to service connection for prostate cancer.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and his representative, and they should be afforded an adequate opportunity to respond.

4.  Issue a statement of the case on the issues of entitlement to an initial compensable rating for right ankle strain, entitlement to an initial compensable rating for lateral epicondylitis of the right elbow, entitlement to an initial compensable rating for scar, status post right pyloroplasty, and entitlement to an initial compensable rating for subacromial bursitis of the left shoulder with osteoarthritis of the acromioclavicular joint.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claims reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on one or both of these issues, then it/they should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






